  

 

 

 

FUSDe 328

ia * -
UNITED STATES DISTRICT COURT ELEC TNT Baas
SOUTHERN DISTRICT OF NEW YORK et one — -
JERIEL ALEXANDER, Ae FEB LL

 

 

Plaintiff,
19-CV-10811 (GBD)
-against-
ORDER OF SERVICE
JP MORGAN CHASE BANK, N.A,,

 

Defendant.

 

GEORGE B. DANIELS, United States District Judge:

Plaintiff brings this pro se action, for which the filing fee has been paid.

The Clerk of Court is directed to issue a summons as to Defendant JP Morgan Chase
Bank, N.A. Plaintiff is directed to serve the summons and complaint on Defendant within 90
days of the issuance of the summons. If within those 90 days, Plaintiff has not either served
Defendant or requested an extension of time to do so, the Court may dismiss the claims against
Defendant under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

SO ORDERED.
Dated: FEB 24 2020

New York, New York q -_
Gru, 8 Dark

C) (GEORGE B. DANIELS
nited States District Judge

 

 

 

 

 
